DETAILED ACTION
	In application filing on 12/18/2019, claims 1-21 are pending. Claims 1-21 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Requirement for Restriction/Election in the reply filed on 11/01/2021 is acknowledged.  The traversal is on the ground(s) that the amended independent claim 1 of Group I recites that the first robotic arm is configured to hold a build part suspended above a floor during a build process, and is configured to reorient the build part relative to the print head and the floor during the build process. Therefore, both independent claims 1 and 14 print an object suspended above the floor.  
This is not found persuasive because inventions I and II are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another materially different process. In this case, the apparatus as claimed can be used to practice another and materially different process because although the independent claim 1 recites that the first robotic arm is configured to hold a build part suspended above a floor during a build process, the robotic arm is free to move in three-dimensional space and therefore is able to hold a build part on ground level instead of suspended above a floor as recited in method claim 14. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-13 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.
Accordingly, claims 14-20 are pending review in this Office Action.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. No. 20210354381 A1 (“Viellerobe et al.”).
	Regarding claim 14, Viellerobe et al. teaches a method ([0047], “a bioprinting method”) comprising: 
controlling a first robotic arm ([0057], “robotic arm (3)”) to hold a build part ([0057], “target (6)”) suspended above a floor (Fig. 3, Viellerobe et al. teaches holding a target by a robotic arm suspended above a floor); 
depositing source material layer by layer on the build part from a nozzle of a print head to construct the build part during a build process ([0075], “the robot can move the target… then to an extrusion or ink jet printing nozzle in order to deposit particles of second series of biological materials…”); 
and controlling the first robotic arm to move the build part relative to the print head and the floor during the build process to modify an angle of a surface layer of the build part relative to the print head and the floor ([0036], “the robot is a robotic arm having six degrees of freedom, with three axes intended for positioning and three axes for orientation along at least 180° for each axis of rotation, making it possible to displace and orient the target in a given workspace”).
Regarding claim 15, Viellerobe et al. teaches a method wherein the first robotic arm is configured to rotate the build part about three mutually-perpendicular axes and translate the build part along the three mutually-perpendicular axes ([0036], “the robot is a robotic arm having six degrees of freedom, with three axes intended for positioning”), 
wherein controlling the first robotic arm to move the build part relative to the print head comprises controlling the first robotic arm to tilt the build part about at least one of the three mutually-perpendicular axes ([0036], “the robot is a robotic arm having six degrees of freedom… three axes for orientation along at least 180° for each axis of rotation, making it possible to displace and orient the target in a given workspace”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20210354381 A1 (“Viellerobe et al.”) in view of US Pub. No. 20190275205 A1 (“D’Lima et al.”).
	Regarding claim 16, Viellerobe et al. does not teach a second robotic arm for moving the print head relative to the first robotic arm and the floor during the build process to modify an angle of the print head relative to the build part and the floor.
D’Lima et al. teaches a method (Abstract, “Methods of bioprinting a bio-ink construct on an internal tissue defect”; [0013], “Bioprinting is the process of generating spatially-controlled cell patterns using three dimensional (3D) printing technologies”), comprising: mechanically coupling the print head to a second robotic arm (Fig. 6, a robotic arm is coupled to a bioprinter; [0004], “bioprinter comprising at least one printhead…”); and controlling the second robotic arm to move the print head relative to the first robotic arm and the floor during the build process to modify an angle of the print head relative to the build part and the floor ([0003], “a robotic arm operatively connected to the computer system… the bioprinter is moved along an X, Y, or Z axis, or a combination thereof”; Fig. 6, the robotic arm moves the bioprinter relative to the build part and the floor).
D’Lima et al., [0014]).
	Regarding claim 17, Viellerobe et al. does not teach a third robotic arm for moving a second print head relative to the first and second robotic arms and the floor during the build process.
D’Lima et al. teaches a method, wherein the print head is a first print head, and the method further comprises: depositing the source material layer by layer on the build part ([0003], “ejecting a bio-ink from the printhead onto the chondral defect to form a bio-ink layer… the bio-ink construct comprises a plurality of bio-ink layers”) from a nozzle of a second print head suspended above the floor to construct the build part during the build process (Fig. 6, D’Lima et al. teaches a bioprinter comprising of a printhead suspended above the floor to construct the build part during the building process); and controlling a third robotic arm (Fig. 6, “robotic arm”) that is mechanically coupled to the second print head (Fig. 6, “second bioprinter”) to move the second print head relative to the first robotic arm and the second robotic arm during the build process (Fig. 6, D’Lima et al. teaches a second bioprinter that moving relative to the first bioprinter and the build part during the build process).
	Viellerobe et al. and D’Lima et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing process. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of depositing material using printhead in Viellerobe et al. to incorporate using a third robotic arm for moving a second print head as taught by D’Lima et al., because by adding a third robotic arm to move the print head, the D’Lima et al., [0014]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20210354381 A1 (“Viellerobe et al.”) in view of US Pub. No. 20190275205 A1 (“D’Lima et al.”), as applied in claim 16, further in view of US Pub. No. 20200376601 A1 (“Sato et al.”).
	Regarding claim 18, Viellerobe et al. does not teach mechanically coupling a finishing instrument to one or more of the second robotic arm or a third robotic arm. 
Sato et al. teaches a method ([0001], “a method for manufacturing a built-up object”; [0002], “building using a 3D printer as a manufacturing means”), comprising: mechanically coupling a finishing instrument to one or more of the second robotic arm or a third robotic arm ([0042], “The cutting robot 41 is, for example, provided with a metal processing tool 45 such as an end mill or a grinding stone in a tip portion of a tip arm 43.”); and controlling the one or more of the second robotic arm or the third robotic arm to move the finishing instrument relative to the build part for the finishing instrument to engage the build part (Fig. 2, Sato et al. teaches the cutting unit is moved relative to the build part; [0042], “the cutting robot 41 can be moved three-dimensionally by the controller 15 so that the cutting robot 41 can take a desired processing posture.”).
	Viellerobe et al. and Sato et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing process. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of manufacturing the build part in Viellerobe et al. to incorporate using a metal processing tool as taught by Sato et al., because by adding a metal processing tool, the final product can be manufactured with desired shape without waste and with high accuracy and reduced processing time (Sato et al., [0013]). 

19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20210354381 A1 (“Viellerobe et al.”) in view of US Pub. No. 20190389004 A1 (“Yamasaki”).
	Regarding claim 19, Viellerobe et al. teaches a method, wherein the first robotic arm is configured to move the build part relative to the print head and the floor, while the print head deposits layers of source materials on the build part ([0075], “the robot can move the target… then to an extrusion or ink jet printing nozzle in order to deposit particles of second series of biological materials…”).
	Viellerobe et al. does not teach a first set of layers of source material is transverse to a second set of layers. 
Yamasaki teaches a method ([0001], “a lamination control method”; [0002], “In the 3D printer using a metal material, a metal powder or a metal wire is melted using a heat source, such as a laser or an arc, and molten metals are laminated to form a formed object.”), wherein depositing the source material layer by layer on the build part (Abstract, “controlling a lamination device that laminates the molten metal in order to form a formed object”) includes depositing a first set of layers of the source material (Fig. 5A, bottom set of layers), and depositing a second set of layers of the source material (Fig. 5A, top protruding set of layers), wherein the first set of layers is transverse to the second set of layers (Fig. 5A, top protruding set of layers are transverse to the bottom set of layers).
	Viellerobe et al. and Yamasaki are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing process. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of manufacturing the build part in Viellerobe et al. to incorporate a lamination control method of laminating a first set of layers of source materials in transverse direction to a second set of layers of source materials as taught by Yamasaki, because the lamination control method reduces an error between a deposition positon set in accordance with the laminated state and the deposition position set in advance (Yamasaki, [0008]).
Regarding claim 20, Viellerobe et al. teaches a method, wherein the first robotic arm is controlled to move the build part from a first orientation to a second orientation relative to the print head ([0075], “the robot can move the target… then to an extrusion or ink jet printing nozzle in order to deposit particles of second series of biological materials…” Viellerobe et al. teaches a robot arm moves the target along at least one of the six axes. Fig. 4 and Fig. 5 show that the robotic arm moves a build part from a first orientation to a second orientation. ).
	Viellerobe et al. does not teach an appendage that projects from a main body of the build part, wherein the second orientation is selected such that a downskin surface of the appendage defines no greater than a threshold angle relative to a gravitational force direction, wherein the threshold angle is associated with requiring support material underneath the downskin surface.
Yamasaki teaches a method wherein the build part includes an appendage that projects from a main body of the build part (Fig. 9, the workpiece includes an appendage that projects from the main body of the workpiece), wherein an orientation is selected such that a downskin surface of the appendage defines no greater than a threshold angle relative to a gravitational force direction, wherein the threshold angle is associated with requiring support material underneath the downskin surface (Fig. 11A, Yamasaki teaches a downskin surface of the appendage defines a threshold angle relative to a gravitational force direction, and the threshold angle is not large enough to require support material underneath the downskin surface of the appendage.).
The combination of Viellerobe et al. and Yamasaki suggests a second orientation as claimed being equivalent to the orientation as taught in Yamasaki since the change of orientation of build part relative to the print head by rotating the build part is equivalent to the change of orientation of build part by rotating the print head. 
	Viellerobe et al. and Yamasaki are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing process. It would have been obvious to one Yamasaki, [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1744



/LEITH S SHAFI/Primary Examiner, Art Unit 1744